DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.
 
Election/Restrictions
The examiner would like to note that non-elected claims 4-7, 10, and 15-16 are still withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruesi US 1,493,269 in view of Janeway US 1,987,235.
	Regarding claim 1, Kruesi discloses a system (Fig. 2), comprising: a first body 5 of a fluid-handling component (Fig. 2), wherein the first body defines a first bore (in 5) and comprises a first flange 7 comprising a first longitudinally-facing surface (where 7 meets 12) and a plurality of first openings (inside 7); a second body 6 of the fluid-handling component, wherein the second body defines a second bore (in 6) comprises a second flange 8 comprising a second longitudinally-facing surface (where 7 meets 12) and a plurality of second openings (inside 8); a first fastener 11 configured to extend through one of the plurality of first openings of the first flange and one of the plurality of 
	Janeway discloses the annular sleeve(s) comprises a material having a low thermal conductivity (rubber). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use rubber as disclosed by Janeway as the annular sleeve(s) of Kruesi as a matter of simple substitution of materials and/or in order to improve sealing and/or electrical insulation of the device.
	Regarding claim 2, Kruesi in view of Janeway discloses the material having the low thermal conductivity that is between 0 to 30 Watts per meter-Kelvin (rubber is extremely low, near 0 Watts per meter-Kelvin, [See Reusche US 2007/0006603 or Huang US 2019/0351624 or is easily looked up on the internet which give the Watts per meter-Kelvin of rubber as being between 0 and 1]).

	Regarding claim 11, Kruesi discloses a fluid-handling component (Fig. 2),  comprising: a first body 5 comprising a first flange 7, wherein the first flange comprises a first longitudinally-facing surface (where 7 meets 12) and a plurality of first openings (inside 7) spaced apart from one another circumferentially about the first flange; a second body 6 comprising a second flange 8, wherein the second flange comprises a second longitudinally-facing surface (where 8 meets 12) and a plurality of second openings (inside 8) spaced apart from one another circumferentially about the second flange; a plurality of fasteners 11 configured to extend through respective the plurality of first openings of the first flange and the plurality of second openings of the second flange to couple the first body to the second body such that the first longitudinally-facing surface and the second longitudinally-facing surface face toward one another; and a plurality of annular sleeves 12 positioned between the first longitudinally- facing surface and the second longitudinally-facing surface, wherein each annular sleeve of the plurality of annular sleeves is configured to circumferentially surround a portion of a respective fastener of the multiple plurality of fasteners to reduce heat transfer to the portion of the respective fastener of the multiple fasteners (provides spacing and/or material between thus would reduce heat transfer).  Kruesi lacks the annular sleeve(s) comprises a material having a low thermal conductivity.  

	Regarding claim 12, Kruesi in view of Janeway discloses the material having the low thermal conductivity that is between 0 to 30 Watts per meter-Kelvin (rubber is extremely low, near 0 Watts per meter-Kelvin, [See Reusche US 2007/0006603 or Huang US 2019/0351624 or is easily looked up on the internet which give the Watts per meter-Kelvin of rubber as being between 0 and 1]).
	Regarding claim 13, Kruesi discloses the first flange comprises a first annular recess that forms part of the first longitudinally-facing surface, and the annular sleeve is supported within the first annular recess (is a recess as is recessed in comparison to projection 9).
	Regarding claim 14, Kruesi discloses the second flange comprises a second annular recess 26 and 26a that forms part of the second longitudinally-facing surface, and the annular sleeve is supported within the second annular recess (is a recess as is recessed in comparison to projection that is comparable to 9 on other side).
	Regarding claim 21, Kruesi discloses a second fastener (other 11) configured to extend through another one of the plurality of first openings of the first flange and another one of the plurality of second openings of the second flange to couple the first body to the second body; and an additional annular sleeve (other 12) configured to be positioned between respective radially-outer portions of the first longitudinally-facing 
	Regarding claim 22, Kruesi discloses an annular seal element 16 configured to form an annular seal between respective radially-inner portions of the first longitudinally-extending surface and the second longitudinally-extending surface, wherein at least some respective parts of the respective radially-inner portions of the first longitudinally-extending surface and the second longitudinally-extending surface are configured to contact one another, and the respective radially-outer portions of the first longitudinally-extending surface and the second longitudinally-extending surface are configured to be separated from one another to form a longitudinally-extending gap, and the plurality of annular sleeves are positioned within the longitudinally-extending gap (Fig. 2).
Claims 1-3, 11-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruesi US 1,493,269 in view of Bronson et al. US 2013/0276722.
	Regarding claims 1-2, Kruesi discloses a system (Fig. 2), comprising: a first body 5 of a fluid-handling component (Fig. 2), wherein the first body defines a first bore (in 5) and comprises a first flange 7 comprising a first longitudinally-facing surface (where 7 meets 12) and a plurality of first openings (inside 7); a second body 6 of the fluid-handling component, wherein the second body defines a second bore (in 6) comprises a second flange 8 comprising a second longitudinally-facing surface (where 7 meets 12) and a plurality of second openings (inside 8); a first fastener 11 configured to extend through one of the plurality of first openings of the first flange and one of the plurality of second openings of the second flange to couple the first body to the second body such that first bore is fluidly coupled to the second bore (pipes 5 and 6 are fluidly coupled) 
	Bronson discloses the annular sleeve(s) comprises a material having a low thermal conductivity ([0049], “washers may be made of a material having a relatively low thermal conductivity (e.g., 16 Watts per meter Kelvin, etc.) to help further reduce heat transfer from the flange 108 to the body 104”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use make the material of the annular sleeve of Kruesi be of a material having a relatively low thermal conductivity (e.g., 16 Watts per meter Kelvin) as disclosed by Bronson as a matter of simple substitution of materials and/or in order to improve sealing and/or electrical insulation of the device and/or to help further reduce heat transfer.
	Regarding claim 3, Kruesi discloses the first body comprises a first annular recess that forms part of the respective radially outer portion of the first longitudinally-
	Regarding claims 11-12, Kruesi discloses a fluid-handling component (Fig. 2),  comprising: a first body 5 comprising a first flange 7, wherein the first flange comprises a first longitudinally-facing surface (where 7 meets 12) and a plurality of first openings (inside 7) spaced apart from one another circumferentially about the first flange; a second body 6 comprising a second flange 8, wherein the second flange comprises a second longitudinally-facing surface (where 8 meets 12) and a plurality of second openings (inside 8) spaced apart from one another circumferentially about the second flange; a plurality of fasteners 11 configured to extend through respective the plurality of first openings of the first flange and the plurality of second openings of the second flange to couple the first body to the second body such that the first longitudinally-facing surface and the second longitudinally-facing surface face toward one another; and a plurality of annular sleeves 12 positioned between the first longitudinally- facing surface and the second longitudinally-facing surface, wherein each annular sleeve of the plurality of annular sleeves is configured to circumferentially surround a portion of a respective fastener of the multiple plurality of fasteners to reduce heat transfer to the portion of the respective fastener of the multiple fasteners (provides spacing and/or material between thus would reduce heat transfer).  Kruesi lacks the annular sleeve(s) comprises a material having a low thermal conductivity that is between 0-30 Watts per meter-Kelvin.  
	Bronson discloses the annular sleeve(s) comprises a material having a low thermal conductivity ([0049], “washers may be made of a material having a relatively 
	Regarding claim 13, Kruesi discloses the first flange comprises a first annular recess that forms part of the first longitudinally-facing surface, and the annular sleeve is supported within the first annular recess (is a recess as is recessed in comparison to projection 9).
	Regarding claim 14, Kruesi discloses the second flange comprises a second annular recess 26 and 26a that forms part of the second longitudinally-facing surface, and the annular sleeve is supported within the second annular recess (is a recess as is recessed in comparison to projection that is comparable to 9 on other side).
	Regarding claim 21, Kruesi discloses a second fastener (other 11) configured to extend through another one of the plurality of first openings of the first flange and another one of the plurality of second openings of the second flange to couple the first body to the second body; and an additional annular sleeve (other 12) configured to be positioned between respective radially-outer portions of the first longitudinally-facing surface and the second longitudinally-facing surface and to surround a portion of the second fastener when the first body and the second body are coupled to one another.
.
Claims 1-3, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria US 4,616,860 in view of Janeway US 1,987,235.
	Regarding claim 1, Fauria discloses a system (Figs. 1-7), comprising: a first body (lower 17) of a fluid-handling component (Fig. 1), wherein the first body defines a first bore (lower 16) and comprises a first flange 11b or 11a comprising a first longitudinally-facing surface (at 26 and 26a) and a plurality of first openings 13; a second body (upper 17) of the fluid-handling component, wherein the second body defines a second bore (upper 16) comprises a second flange 11a or 11c comprising a second longitudinally-facing surface (at 26 and 26a) and a plurality of second openings 13; a first fastener 14 configured to extend through one of the plurality of first openings of the first flange and one of the plurality of second openings of the second flange to couple the first body to the second body such that the first bore is fluidly coupled to the second bore (fluidly coupled as in the Figs.) and such that the first longitudinally-facing surface and the second longitudinally-facing surface face toward one another; an annular sleeve 31 
	Janeway discloses the annular sleeve(s) comprises a material having a low thermal conductivity (rubber). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use rubber as disclosed by Janeway as the annular sleeve(s) of Faria as a matter of simple substitution of materials and/or in order to improve sealing and/or electrical insulation of the device.
Regarding claim 11, see claim 1 rejection above but Faria lacks a plurality of annular sleeves.  
Janeway discloses a plurality of annular sleeves 10 (col. 1, lines 28-30 discloses that there are multiple bolts).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single sleeve of Faria with the multiple sleeves of Janeway as a matter of simple substitution and/or to provide easier fixing of the sleeve as only the one that is damaged need be fixed or replaced as opposed to the whole thing thus reducing cost and time.  

	Regarding claim 3, Fauria discloses the first body comprises a first annular recess 26 that forms part of the respective radially outer portion of the first longitudinally-facing surface, and the annular sleeve is supported within the first annular recess.
	Regarding claim 8, Fauria discloses the annular sleeve is configured to surround the portion of the first fastener and a respective portion of another a second fastener (another 14 that is in another 13) that is configured to extend through another one of the first plurality of openings of the first flange and another one of the second plurality of openings of the second flange positioned at the interface. 
Claims 1-3, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria US 4,616,860 in view of Bronson et al. US 2013/0276722.
	Regarding claims 1-2, Fauria discloses a system (Figs. 1-7), comprising: a first body (lower 17) of a fluid-handling component (Fig. 1), wherein the first body defines a first bore (lower 16) and comprises a first flange 11b or 11a comprising a first longitudinally-facing surface (at 26 and 26a) and a plurality of first openings 13; a second body (upper 17) of the fluid-handling component, wherein the second body defines a second bore (upper 16) comprises a second flange 11a or 11c comprising a second longitudinally-facing surface (at 26 and 26a) and a plurality of second openings 
	Bronson discloses the annular sleeve(s) comprises a material having a low thermal conductivity ([0049], “washers may be made of a material having a relatively low thermal conductivity (e.g., 16 Watts per meter Kelvin, etc.) to help further reduce heat transfer from the flange 108 to the body 104”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use make the material of the annular sleeve of Faria be of a material having a relatively low thermal conductivity (e.g., 16 Watts per meter Kelvin) as disclosed by Bronson as a 
	Regarding claims 11-12, see claims 1-2 rejection above but Faria lacks a plurality of annular sleeves.  
Bronson discloses a plurality of annular sleeves 10 ([0049], plural washers for plural bolts/fasteners).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single sleeve of Faria with the multiple sleeves of Bronson as a matter of simple substitution and/or to provide easier fixing of the sleeve as only the one that is damaged need be fixed or replaced as opposed to the whole thing thus reducing cost and time.  
	Regarding claim 3, Fauria discloses the first body comprises a first annular recess 26 that forms part of the respective radially outer portion of the first longitudinally-facing surface, and the annular sleeve is supported within the first annular recess.
	Regarding claim 8, Fauria discloses the annular sleeve is configured to surround the portion of the first fastener and a respective portion of another a second fastener (another 14 that is in another 13) that is configured to extend through another one of the first plurality of openings of the first flange and another one of the second plurality of openings of the second flange positioned at the interface. 
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria US 4,616,860 in view of Janeway US 1,987,235 in view of Coffman US 1,905,684.
	Regarding claim 9, Faria lacks the first body comprising a bonnet of a valve, and the second body comprising a valve body of the valve. Coffman discloses a first 
Regarding claim 17, Faria lacks the first body comprising a bonnet of a valve, and the second body comprising a valve body of the valve. Coffman discloses a first body that is a bonnet 14 of a valve and a second body that is a valve body 1 of the valve that is bolted together at 19’. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the bodies of Faria in to a bonnet and valve body as disclosed by Coffman as a matter of substitution of bodies and “obvious to try” in a bonnet and valve body connection.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria US 4,616,860 in view of Bronson et al. US 2013/0276722 in view of Coffman US 1,905,684.
	Regarding claim 9, Faria lacks the first body comprising a bonnet of a valve, and the second body comprising a valve body of the valve. Coffman discloses a first body that is a bonnet 14 of a valve and a second body that is a valve body 1 of the valve that is bolted together at 19’. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the bodies of Faria in to a bonnet and valve body as disclosed by Coffman as a matter of substitution of bodies and “obvious to try” in a bonnet and valve body connection.
.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruesi US 1,493,269 in view of Janeway US 1,987,235 in view of Coffman US 1,905,684.
Regarding claims 9 and 17, Kruesi lacks the first body comprising a bonnet of a valve, and the second body comprising a valve body of the valve. Coffman discloses a first body that is a bonnet 14 of a valve and a second body that is a valve body 1 of the valve that is bolted together at 19’. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the bodies of Kruesi in to a bonnet and valve body as disclosed by Coffman as a matter of substitution of bodies and “obvious to try” in a bonnet and valve body connection.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruesi US 1,493,269 in view of Bronson et al. US 2013/0276722 in view of Coffman US 1,905,684.
Regarding claims 9 and 17, Kruesi lacks the first body comprising a bonnet of a valve, and the second body comprising a valve body of the valve. Coffman discloses a first body that is a bonnet 14 of a valve and a second body that is a valve body 1 of the .
Claims 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruesi US 1,493,269 in view of Janeway US 1,987,235 in view of Kerr US 860,035.
Regarding claim 3, Kruesi discloses the first body comprises a first annular recess that forms part of the respective radially outer portion of the first longitudinally-facing surface and the annular sleeve is supported within the first annular recess but lacks the sleeve inside the annular recess as compared to the surface.  Kerr discloses a sleeve (to the left of 16 around a fastener 14 that is in an annular recess that are in both 1 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make an annular recess in the longitudinally facing surfaces of Kruesi as disclosed by Kerr in order to better support and center the sleeves on the longitudinally facing surfaces.
Regarding claim 23, Kruesi lacks a plurality of annular recesses of the first longitudinally-facing surface, wherein each of the plurality of annular recesses circumferentially surrounds a respective first opening of the plurality of first openings and is configured to receive a respective annular sleeve.  Kerr discloses a sleeve (to the left of 16 around a fastener 14 that is in an annular recess that are in both 1 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make an annular recess in the longitudinally facing .
Claims 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruesi US 1,493,269 in view of Bronson et al. US 2013/0276722 in view of Kerr US 860,035.
Regarding claim 3, Kruesi discloses the first body comprises a first annular recess that forms part of the respective radially outer portion of the first longitudinally-facing surface and the annular sleeve is supported within the first annular recess but lacks the sleeve inside the annular recess as compared to the surface.  Kerr discloses a sleeve (to the left of 16 around a fastener 14 that is in an annular recess that are in both 1 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make an annular recess in the longitudinally facing surfaces of Kruesi as disclosed by Kerr in order to better support and center the sleeves on the longitudinally facing surfaces.
Regarding claim 23, Kruesi lacks a plurality of annular recesses of the first longitudinally-facing surface, wherein each of the plurality of annular recesses circumferentially surrounds a respective first opening of the plurality of first openings and is configured to receive a respective annular sleeve.  Kerr discloses a sleeve (to the left of 16 around a fastener 14 that is in an annular recess that are in both 1 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make an annular recess in the longitudinally facing surfaces of Kruesi as disclosed by Kerr in order to better support and center the sleeves on the longitudinally facing surfaces.

Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive.  Regarding applicant’s arguments to the 102 rejections, these are moot as the 102 rejections are no longer applied.  The examiner would like to note that the applicant has amended claims 1 and 11 to include 2 and 12, respectively.  The examiner would like to note that applicant argues about the 102 that Faria and Kruesi do not have an annular sleeve of low thermal conductivity, such that the examiner has made this a 103 rejection now due to the amendment.  Regarding applicant’s arguments to the 103 rejection to claim 1 of Faria in view of Janeway that there is no indication that using rubber as disclosed by Janeway as the material of the flange spacer (annular sleeve) of Faria would enable the flange spacer of Faria to work for its intended purpose.  The examiner disagrees as rubber would work in the spacer (annular sleeve) of Faria as this would provide “limits to how far the members 11a and 11b can be drawn together and hence prevents overstressing of the gasket 12” as stated in col. 2, lines 62-63 which is the stated intended purpose of spacer (annular sleeve) 31 in Faria.  Clearly using rubber as disclosed by Janeway would work for Faria’s intended purpose of the spacer (annular sleeve).  Regarding applicant’s argument to claim 11 of Faria in view of Janeway, the examiner is unclear as to what specifically is applicant’s argument as the applicant has just written down parts of the claim 11 to which the examiner directs the applicant to the 103 rejection above.  Regarding applicant’s arguments to the 103 rejections of 9, 17, 3, and 23, the applicant only states that Coffman/Kerr do not obviate the above noted deficiencies of Faria, .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 3753
571-272-4921